                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 FLORENCE DIVISION

Michael D. Jackson,                          )
                                             )
                      Petitioner,            )
                                             )       Civil Action No. 4:19-cv-0179-TMC
       v.                                    )
                                             )                    ORDER
Warden Lee Correctional Institution,         )
                                             )
                      Respondent.            )


       Petitioner is a state prisoner who seeks relief under 28 U.S.C. § 2254. Petitioner,

proceeding pro se, filed this Petition for writ of habeas corpus on January 22, 2019. (ECF No. 1).

In accordance with 28 U.S.C. § 636(b)(1) and Local Civil Rule 73.02, D.S.C., this matter was

referred to a magistrate judge for pretrial handling. On August 19, 2019, Respondent filed a motion

for summary judgment. (ECF No. 34). The court issued an order pursuant to Roseboro v. Garrison,

528 F.2d 309 (4th Cir. 1975), advising Petitioner of the motion for summary judgment procedure

and the possible consequences if he failed to respond adequately. (ECF No. 35). Petitioner did not

respond to the motion. Before the court is the magistrate judge’s Report and Recommendation

(“Report”), recommending that the Petitioner’s case be dismissed with prejudice pursuant to

Federal Rule of Civil Procedure 41(b) because of Petitioner’s failure to prosecute. (ECF No. 38).

Petitioner was advised of his right to object to the Report. (ECF No. 38-1). However, Petitioner

filed no objections, and the time to do so has now run.

       The Report has no presumptive weight and the responsibility to make a final determination

in this matter remains with this court. See Mathews v. Weber, 423 U.S. 261, 270–71 (1976). In

the absence of objections, this court is not required to provide an explanation for adopting the

Report. See Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983). Rather, “in the absence of a


                                                 1
timely filed objection, a district court need not conduct a de novo review, but instead must only

satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation.” Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir.

2005) (quoting Fed. R. Civ. P. 72 advisory committee’s note).

       After a careful and thorough review of the record under the appropriate standards, as set

forth above, the court adopts the Report (ECF No. 38), which is incorporated herein by reference.

The court finds that sanctions less drastic than dismissal would not be effective in this case because

Petitioner has already ignored numerous court Orders and deadlines at this point. Accordingly, this

case is DISMISSED with prejudice for failure to prosecute, pursuant to Federal Rule of Civil

Procedure 41(b).

       A certificate of appealability will not issue absent “a substantial showing of the denial of a

constitutional right.” 28 U.S.C. § 2253(c)(2). A prisoner satisfies this standard by demonstrating

that reasonable jurists would find both that this constitutional claims are debatable and that any

dispositive procedural rulings by the district court are also debatable or wrong. See Miller-El v.

Cockrell, 537 U.S. 322, 336 (2003); Rose v. Lee, 252 F.3d 676, 683 (4th Cir. 2001). In the instant

matter, the court finds that the Petitioner failed to make a “substantial showing of the denial of a

constitutional right.” Accordingly, the court declines to issue a certificate of appealability.

       IT IS SO ORDERED.


                                                       s/Timothy M. Cain
                                                       United States District Judge

Anderson, South Carolina
October 22, 2019




                                                  2
